DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

          CRANE CO., R.J. REYNOLDS TOBACCO CO., and
                HOLLINGSWORTH & VOSE CO.,
                           Appellants,

                                   v.

          RICHARD DELISLE and ALINE DELISLE, his wife,
                          Appellees.

                    Nos. 4D13-4351 and 4D14-146

                           [February 6, 2019]

   Consolidated appeals and cross-appeal from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; John Murphy, III, Judge;
L.T. Case No. CACE12025722.

   Rebecca C. Kibbe of K&L Gates LLP, Miami, for appellant Crane Co.

  Elliot H. Scherker, Sabrina R. Gallo, Julissa Rodriguez, Brigid F. Cech
Samole, and Stephanie L. Varela of Greenberg Traurig, P.A., Miami, for
appellants R.J. Reynolds Tobacco Company and Hollingsworth & Vose Co.

   Gary M. Farmer, Sr. of Farmer Jaffe Weissing Edwards Fistos &
Lehrman P.L., Fort Lauderdale, and David A. Jagolinzer of The Ferraro
Law Firm, Miami, for appellees.

               ON REMAND FROM THE SUPREME COURT

PER CURIAM.

   In accordance with the mandate of the supreme court, this case is
remanded to the trial court to reinstate the final judgment.

WARNER, CIKLIN, and KLINGENSMITH, JJ., concur.